EXHIBIT 10.1
AMENDMENT NO. 6 TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
          THIS AMENDMENT NO. 6 TO AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (the “Amendment”), dated as of September 24, 2008, among ANIXTER
RECEIVABLES CORPORATION, a Delaware corporation (the “Seller”), ANIXTER INC., a
Delaware corporation (“Anixter”), as the initial Servicer, each financial
institution party hereto as a Financial Institution, FALCON ASSET SECURITIZATION
COMPANY LLC (“Falcon”) and THREE PILLARS FUNDING LLC (f/k/a Three Pillars
Funding Corporation) (“Three Pillars”), as conduits, (collectively, the
“Conduits” and each individually, a “Conduit”), SUNTRUST ROBINSON HUMPHREY, INC.
and JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA) (“J.P.
Morgan”), as managing agents (collectively, the “Managing Agents” and each
individually, a “Managing Agent”) and J.P. Morgan, as agent for the Purchasers
(the “Agent”).
W I T N E S S E T H:
          WHEREAS, the Seller, Anixter, the Financial Institutions, the
Conduits, the Managing Agents and the Agent are parties to that certain Amended
and Restated Receivables Purchase Agreement, dated as of October 3, 2002 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”); and
          WHEREAS the parties hereto desire to amend the Agreement on the terms
and conditions set forth below;
          NOW THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
     SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.
     SECTION 2. Amendments to the Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the parties hereto agree that
the Agreement is amended as follows:
     (a) Section 1.4 of the Agreement is hereby amended to add the following as
the final sentence thereof:
     “All payments to Three Pillars Funding LLC must be made by 12:00 p.m. (New
York time) in order to comply with Section B(1)(a) of the DTC Operational
Arrangements and the DTC Notice (B#2078-07) dated September 11, 2007.”

 



--------------------------------------------------------------------------------



 



     (b) Section 5.1 of the Agreement is hereby amended to add the following as
clause (w) thereof:
     ”(w) Remittances of Collections. Each remittance of Collections by the
Seller to any Purchaser, any Managing Agent or the Administrative Agent (each a
“Transferee”) under this Agreement will have been (i) in payment of a debt
incurred by the Seller in the ordinary course of business or financial affairs
of the Seller and such Transferee and (ii) made in the ordinary course of
business or financial affairs of the Seller and such Transferee.”
     (c) Section 8.5 of the Agreement is hereby amended to add the following to
the end thereof:
     “On or before the Determination Date in respect of each March, June,
September and December Accrual Period, the Servicer shall deliver to the Agent a
calculation of all accruals in respect of FOB Receivables for such quarter (the
“Quarterly Accrual Amount”). The most recent Quarterly Accrual Amount will be
considered ineligible for purposes of determining the Outstanding Balance of
Eligible Receivables on each Monthly Report.”
     (d) Section 9.1(j) of the Agreement is hereby amended and restated in its
entirety to read as follows:
     “(j) Anixter shall fail to comply with any of the financial covenants set
forth in Sections 7.16 or 7.17 of the Credit Agreement, as amended from time to
time pursuant to any amendment which (i) becomes effective while JPMorgan Chase
Bank, N.A. (“J.P. Morgan”) and SunTrust are parties to the Credit Agreement, and
(ii) is consented to in writing by J.P. Morgan and SunTrust as parties to the
Credit Agreement; provided that if the Credit Agreement terminates, or J.P.
Morgan or SunTrust ceases to be a party to the Credit Agreement, the financial
covenants referred to by this Section 9.1(j) shall be those in effect, pursuant
to the preceding provisions of this Section 9.1(j), as of the date of
termination of the Credit Agreement or, if earlier, the date J.P. Morgan or
SunTrust ceases to be a party to the Credit Agreement.”
     (e) The Agreement is hereby amended to add the following as Section 10.4
thereto:
     “Section 10.4 Accounting Based Consolidation Event. (a) If an Accounting
Based Consolidation Event shall at any time occur with respect to any Conduit
then, upon demand by such Conduit’s Managing Agent, Seller shall pay to such
Managing

- 2 -



--------------------------------------------------------------------------------



 



Agent, for the benefit of the relevant Affected Entity, such amounts as such
Affected Entity reasonably determines will compensate or reimburse such Affected
Entity for any resulting (i) fee, expense or increased cost charged to, incurred
or otherwise suffered by such Affected Entity, (ii) reduction in the rate of
return on such Affected Entity’s capital or reduction in the amount of any sum
received or receivable by such Affected Entity or (iii) opportunity cost,
internal capital charge or other imputed cost determined by such Affected Entity
to be allocable to Seller or the transactions contemplated in this Agreement in
connection therewith (collectively, “Accounting Based Consolidation Event
Charges”). Amounts under this Section 10.4 may be demanded at any time without
regard to the timing of issuance of any financial statement by the related
Conduit or by any Affected Entity. In no event shall the Administrative Agent
seek reimbursement hereunder for Accounting Based Consolidation Event Charges
incurred during any period in excess of thirty (30) days prior to the date of
any demand made under this Section 10.4.
          (b) For purposes of this Section 10.4, the following terms shall have
the following meanings:
     “Accounting Based Consolidation Event” means the consolidation, for
financial and/or regulatory accounting purposes, of all or any portion of the
assets and liabilities of any Conduit that are subject to this Agreement or any
other Transaction Document with all or any portion of the assets and liabilities
of an Affected Entity. An Accounting Based Consolidation Event shall be deemed
to occur on the date any Affected Entity shall acknowledge in writing that any
such consolidation of the assets and liabilities of the related Conduit shall
occur.
     “Affected Entity” means (i) any Financial Institution, (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to any Conduit, (iii) any agent,
administrator or manager of any Conduit, or (iv) any bank holding company in
respect of any of the foregoing.”
     (f) The Agreement is hereby amended to add the following as Section 12.4
thereto:
     “Section 12.4 Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Financial

- 3 -



--------------------------------------------------------------------------------



 



Institution may at any time pledge or grant a security interest in all or any
portion of its rights (including, without  limitation, any Purchaser Interest
and any rights to payment of Capital and Yield) under this Agreement to secure
obligations of such Financial Institution to a Federal Reserve Bank, without
notice to or consent of the Seller, any Managing Agent or the Administrative
Agent; provided that no such pledge or grant of a security interest shall
release a Financial Institution from any of its obligations hereunder, or
substitute any such pledgee or grantee for such Financial Institution as a party
hereto.”
     (g) Section 13.5 of the Agreement is hereby amended to add the following as
clause (c) thereof:
     “(c) Notwithstanding any other express or implied agreement to the
contrary, the parties hereto agree and acknowledge that each of them and each of
their employees, representatives, and other agents may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure, except to the extent that confidentiality is reasonably
necessary, to comply with U.S. federal or state securities laws. For purposes of
this paragraph, the terms “tax treatment” and “tax structure” have the meanings
specified in Treasury Regulation section 1.6011-4(c).”
     (h) The definition of “Applicable Margin” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read as follows:
     ““Applicable Margin” means 1.75%.”
     (i) The definition of “Credit Agreement” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read as follows:
     ““Credit Agreement” means that certain Amended and Restated Five-Year
Revolving Credit Agreement dated as of April 20, 2007 by and among Anixter, the
Subsidiaries of Anixter identified as Borrowing Subsidiaries thereunder, Bank of
America, N.A. as Administrative Agent, Wells Fargo Bank, N.A. as Syndication
Agent, JPMorgan Chase Bank, N.A. and The Bank of Nova Scotia as Co-Documentation
Agents, and the lenders party thereto from time to time.”
     (j) The definition of “Default Fee” set forth in Exhibit I to the Agreement
is hereby amended to delete the reference to the percentage “2%” appearing in
such definition and to replace such percentage with the percentage “2.25%”.

- 4 -



--------------------------------------------------------------------------------



 



     (k) The definition of ““Dilution Horizon Ratio” set forth in Exhibit I to
the Agreement is hereby amended and restated in its entirety to read as follows:
     ““Dilution Horizon Ratio” means, as of any date as set forth in the most
recent Monthly Report, a ratio computed by dividing (i) the aggregate of all
Receivables generated during the two (2) most recently ended Collection Periods
by (ii) the aggregate Net Receivables Balance as at the last day of the most
recently ended Collection Period.”
     (l) Clause (xv) of the definition of “Eligible Receivable” set forth in
Exhibit I to the Agreement is hereby amended and restated in its entirety to
read as follows:
     “(xv) which is not subject to any right of rescission, set-off,
counterclaim, any other defense (including defenses arising out of violations of
usury laws) of the applicable Obligor against Originator or any other Adverse
Claim;”
     (m) The definition of “Eligible Receivable” set forth in Exhibit I to the
Agreement is hereby amended to add the following as clauses (xxi) and
(xxii) thereof:
     “(xxi) that does not represent “billed but not yet shipped” goods or
merchandise, partially performed or unperformed services, consigned goods or
“sale or return” goods and does not arise from a transaction for which any
additional performance by the Originator, or acceptance by or other act of the
Obligor thereunder, including any required submission of documentation, remains
to be performed as a condition to any payments on such Receivable or the
enforceability of such Receivable under applicable law; and
     (xxii) which is not associated with the delivery of goods with “free on
board destination” terms (“FOB Receivables”) where goods have not yet been
delivered to the related Obligor (any determination whether a Receivable would
not constitute an Eligible Receivable hereunder because of this clause
(xxii) shall be made based upon (1) the information available to the Servicer at
such time and/or (2) the information with respect to accruals related to FOB
Receivables most recently prepared by the Servicer in accordance with
Section 8.5).”
     (n) The definition of “Facility Termination Date” set forth in Exhibit I to
the Agreement is hereby amended and restated in its entirety to read as follows:
     ““Facility Termination Date” means the earliest of (i) the Liquidity
Termination Date and (ii) the Amortization Date.”

- 5 -



--------------------------------------------------------------------------------



 



     (o) The definition of “Liquidity Termination Date” set forth in Exhibit I
to the Agreement is hereby amended and restated in its entirety to read as
follows:
     ““Liquidity Termination Date” means September 23, 2009.”
     (p) The definition of “Loss Horizon Ratio” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read as follows:
     ““Loss Horizon Ratio” means, for any Collection Period, a fraction
(calculated as a percentage) computed by dividing (i) the sum of (a) the
aggregate Outstanding Balance of all Receivables generated during the three
(3) most recently ended Collection Periods and (b) 50% of the aggregate
Outstanding Balance of all Receivables generated during the fourth (4th) most
recently ended Collections Period by (ii) the aggregate Net Receivables Balance
as at the last day of the most recently ended Collection Period.”
     (q) The definition of “Purchase Limit” set forth in Exhibit I to the
Agreement is hereby amended to delete the reference to the amount “$225,000,000”
appearing in such definition and to replace such amount with the amount
“$255,000,000”.
     (r) The definition of “SunTrust Federal Funds Rate” set forth in Exhibit I
to the Agreement is hereby amended and restated in its entirety to read as
follows:
     ““SunTrust Federal Funds Rate” means, for any day the greater of (i) the
average rate per annum as determined by SunTrust Bank at which overnight Federal
funds are offered to SunTrust Bank for such day by major banks in the interbank
market, and (ii) if SunTrust Bank is borrowing overnight funds from a Federal
Reserve Bank that day, the average rate per annum at which such overnight
borrowings are made on that day. Each determination of the SunTrust Federal
Funds Rate by SunTrust Bank shall be conclusive and binding on the Seller except
in the case of manifest error.”
     (s) Exhibit X to the Agreement is hereby replaced with Exhibit X attached
hereto.
     (t) Schedule A to the Agreement is hereby replaced with Schedule A attached
hereto.
     SECTION 3. Effective Date. This Amendment shall become effective and shall
be deemed effective as of the date first written above when:
     (a) the Administrative Agent shall have received counterparts hereof
executed by each Person for which a signature block is attached hereto;

- 6 -



--------------------------------------------------------------------------------



 



     (b) the Administrative Agent shall have received a certificate as of a
recent date as to the good standing of each of the Seller and the Servicer from
the Secretary of State of the State of Delaware;
     (c) the Administrative Agent shall have received counterparts to Amendment
No. 3 to the Amended and Restated Receivables Sale Agreement duly executed by
each Person for which a signature block is attached thereto; and
     (d) the Managing Agents shall have received (1) counterparts to the Second
Amended and Restated Fee Letter duly executed by each Person for which a
signature is attached thereto and (2) all fees payable on the date hereof
pursuant to such fee letter.
     SECTION 4. Representations and Warranties of the Seller Parties. In order
to induce the parties hereto to enter into this Amendment, each of the Seller
Parties represents and warrants to the Agent and the Purchasers, as to itself,
that:
     (a) The representations and warranties of such Seller Party set forth in
Section 5.1 of the Agreement, as hereby amended, are true, correct and complete
on the date hereof as if made on and as of the date hereof and there exists no
Amortization Event or Potential Amortization Event on the date hereof, provided
that in the case of any representation or warranty in Section 5.1 that expressly
relates to facts in existence on an earlier date, the reaffirmation thereof
under this Section 4(a) shall be made as of such earlier date.
     (b) The execution and delivery by such Seller Party of this Amendment has
been duly authorized by proper corporate proceedings of such Seller Party and
this Amendment, and the Agreement, as amended by this Amendment, constitutes the
legal, valid and binding obligation of such Seller Party, enforceable against
such Seller Party in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws of general applicability affecting the enforcement of
creditors’ rights generally.
     SECTION 5. Ratification. The Agreement, as amended hereby, is hereby
ratified, approved and confirmed in all respects.
     SECTION 6. Reference to Agreement. From and after the effective date
hereof, each reference in the Agreement to “this Agreement”, “hereof”, or
“hereunder” or words of like import, and all references to the Agreement in any
and all agreements, instruments, documents, notes, certificates and other
writings of every kind and nature shall be deemed to mean the Agreement, as
amended by this Amendment.
     SECTION 7. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

- 7 -



--------------------------------------------------------------------------------



 



     SECTION 8. Execution of Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
     SECTION 9. Sale and Assignment.
     (a) In consideration of the payment of $11,111,111.11 at or before
11:00 a.m. (New York time) on the date hereof and concurrently with the
effectiveness hereof, Three Pillars hereby sells and assigns to Falcon, and
Falcon hereby purchases and assumes from Three Pillars, $11,111,111.11 of
outstanding Capital held by Three Pillars before giving effect to this Section 9
(the “Assigned Amount”). Immediately after giving effect to this Section 9,
(i) Three Pillars shall hold $83,333,333.33 in outstanding Capital and
(ii) Falcon shall hold $129,166,666.66 in outstanding Capital.
     (b) All accrued and unpaid fees and CP Costs in respect of the Assigned
Amount until but excluding the date hereof shall be paid to SunTrust Robinson
Humphrey, Inc. as Managing Agent for the Three Pillars Purchase Group, and all
other amounts in respect of the Assigned Amount from and including the date
hereof shall be paid to J.P. Morgan as Managing Agent for the Falcon Purchase
Group.
     (c) By executing and delivering this Amendment, Three Pillars and Falcon
confirm to and agree with each other, the Agent, the Managing Agents and the
Financial Institutions as follows: (1) other than the representation and
warranty that it has not created any Adverse Claim upon any interest being
transferred hereunder, Three Pillars makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made by any other Person in or in connection with the Agreement,
the Liquidity Agreement or the Transaction Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of Falcon, the
Agreement or any other instrument or document furnished pursuant thereto or the
perfection, priority, condition, value or sufficiency of any collateral;
(2) Three Pillars makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Seller, any
Obligor, any Affiliate of Seller or the performance or observance by the Seller,
any Obligor, any Affiliate of Seller of any of their respective obligations
under the Transaction Documents or any other instrument or document furnished
pursuant thereto or in connection therewith; and (3) Falcon will, independently
and without reliance upon the Agent, any Conduit, any Managing Agent, the Seller
or any other Financial Institution or Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement, the
Liquidity Agreement and the Transaction Documents.
* * * * *

- 8 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered as of the date first written above:

                  ANIXTER RECEIVABLES CORPORATION, as the Seller    
 
           
 
  By:
Name:   /s/ Rod Shoemaker
 
Rod Shoemaker    
 
  Title:   V.P. — Treasurer    
 
                ANIXTER INC.,         as the initial Servicer    
 
           
 
  By:
Name:   /s/ Rod Shoemaker
 
Rod Shoemaker    
 
  Title:   V.P. — Treasurer    

Signature Page to
Amendment No. 6 to Amended and Restated Receivables Purchase Agreement





--------------------------------------------------------------------------------



 



                  FALCON ASSET SECURITIZATION         COMPANY LLC    
 
                By: JPMorgan Chase Bank, N.A., its attorney-in-fact    
 
           
 
  By:   /s/ Joel Gedroic    
 
           
 
  Name:   Joel Gedroic    
 
  Title:   Executive Director    
 
                JPMORGAN CHASE BANK, N.A., as a Financial
Institution, a Managing Agent and as Agent    
 
           
 
  By:   /s/ Joel Gedroic    
 
           
 
  Name:   Joel Gedroic    
 
  Title:   Executive Director    

Signature Page to
Amendment No. 6 to Amended and Restated Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  THREE PILLARS FUNDING LLC (f/k/a Three
Pillars Funding Corporation)    
 
           
 
  By:   /s/ Doris J. Hearn    
 
           
 
  Name:   Doris J. Hearn    
 
  Title:   Vice President    
 
                SUNTRUST BANK, as a
Financial Institution    
 
           
 
  By :   /s/ William C. Humphries    
 
           
 
  Name:   William C. Humphries    
 
  Title:   Managing Director    
 
                SUNTRUST ROBINSON HUMPHREY, INC.,
as a Managing Agent    
 
           
 
  By:   /s/ Joseph R. Franke    
 
           
 
  Name:   Joseph R. Franke    
 
  Title:   Director    

Signature Page to
Amendment No. 6 to Amended and Restated Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT X
[Attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE A
COMMITMENTS OF FINANCIAL INSTITUTIONS; PURCHASE LIMITS
FALCON PURCHASE GROUP
PURCHASE GROUP LIMIT: $155,000,000

                  Financial Institution   Back-up Commitment   Liquidity
Commitment
JPMorgan Chase Bank, N.A.
  $ 155,000,000     $ 158,100,000  

THREE PILLARS PURCHASE GROUP
PURCHASE GROUP LIMIT: $100,000,000

                  Financial Institution   Back-up Commitment   Liquidity
Commitment
SunTrust Bank
  $ 100,000,000     $ 102,000,000  

 